     Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 1 of 25



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

           Plaintiffs,

      v.                            Civil Action No. 1:20-cv-11283

UNITED STATES DEPARTMENT OF Leave to file granted July 13,
HOMELAND SECURITY; U.S.                   2020
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in
his official capacity as Acting Secretary
of the United States Department of
Homeland Security; and MATTHEW
ALBENCE, in his official capacity as
Acting Director of U.S. Immigration and
Customs Enforcement,

           Defendants.



                            BRIEF OF
THE CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA;
                 BSA | THE SOFTWARE ALLIANCE;
        INFORMATION TECHNOLOGY INDUSTRY COUNCIL;
                    INTERNET ASSOCIATION;
    SOCIETY FOR HUMAN RESOURCE MANAGEMENT; TECHNET;
 ADOBE SYSTEMS INCORPORATED; BOSTON CONSULTING GROUP;
     BOX, INC.; DROPBOX, INC.; FACEBOOK, INC.; GITHUB, INC.;
    GOOGLE LLC; LINKEDIN CORP.; MICROSOFT CORP.; PAYPAL
             HOLDINGS, INC.; SALESFORCE.COM, INC.;
               SPOTIFY USA INC.; AND TWITTER, INC.
   AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION FOR A
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
           Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 2 of 25



                                           TABLE OF CONTENTS

                                                                                                                     Page

INTEREST OF THE AMICI CURIAE .................................................................... 1
SUMMARY OF ARGUMENT ................................................................................. 2
ARGUMENT ............................................................................................................ 3
     A.   International Students Contribute Substantially to the
          U.S. Economy When They Are Resident in the United
          States. ................................................................................................. 6
     B.   International Students Provide the Critical Mass Needed
          to Maintain the Excellence of U.S. Colleges and
          Universities—Which as a Result Produces Skilled U.S.
          Graduates and Research Essential to U.S. Businesses. ................... 7
     C.   International Students’ Employment in the U.S. While
          They Are Studying And After They Graduate—Under the
          CPT and OPT Programs—Produces Substantial Benefits
          For U.S. Businesses and the Economy. ............................................. 9
     D.   Students Who Continue to Work for U.S. Businesses—
          Both Within and Outside the United States—Provide
          Important Benefits to the Entire Economy. .................................... 13
CONCLUSION....................................................................................................... 15
APPENDIX........................................................................................................... A-1




                                                             i
           Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 3 of 25



                                       TABLE OF AUTHORITIES

                                                                                                              Page(s)

Cases

Department of Homeland Security v. Regents of the University of
  California,
  140 S. Ct. 1891 (2020) ...................................................................................... 3, 5, 6

FCC v. Fox Television Stations,
  556 U.S. 502 (2009) .............................................................................................. 3, 5

Motor Vehicle Mfrs. Ass’n of United States, Inc. v. State Farm Mut.
  Auto. Ins.,
  463 U.S. 29 (1983) ................................................................................................ 3, 5

Other Authorities

8 C.F.R. § 274a.12(b)(6)(iv) .......................................................................................... 10

Jacqueline Alemany, Power Up : Business school leaders to Trump and
   Congress: Let in more high-skilled foreign workers, Wash. Post (Oct.
   15, 2019), https://tinyurl.com/ycvku25c ................................................................. 11

Stuart Anderson, Immigrants and Billion-Dollar Companies, Nat’l
   Found. for Am. Policy (Oct. 2018), https://tinyurl.com/y6vs9ck6 ................... 13, 14

Stuart Anderson & Michaela Platzer, Nat’l Venture Capital Ass’n,
   American Made: The Impact of Immigrant Entrepreneurs and
   Professionals on U.S. Competitiveness (Nov. 2006),
   https://tinyurl.com/yb8don2v ................................................................................. 13

Bus. Roundtable, The Economic Impact of Curbing the Optional
  Practical Training Program (Dec. 2018),
  https://tinyurl.com/yxgl9trv ............................................................................. 11, 12

Grace Carter, Found. for Econ. Educ., How International Students Add
   Billions to the US Economy (Nov. 1, 2018),
   https://tinyurl.com/yatlahjh ..................................................................................... 7

FWD.us, Protecting Optional Practical Training is in our national
  interest (Dec. 5, 2019), https://tinyurl.com/y7adc5p8 ...................................... 12, 15

Inst. of Int’l Educ., Number of International Students in the United
   States Hits All-Time High (Nov. 8, 2019),
   https://tinyurl.com/rv9fdad ...................................................................................... 6

                                                       i
           Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 4 of 25



Rebecca Morgan & Kasey Penfield, NAFSA, New NAFSA Data: Despite
   Stagnant Enrollment, International Students Contribute Nearly $41
   Billion to the U.S. Economy (Nov. 18, 2019),
   https://tinyurl.com/ybcp7pdj .................................................................................... 7

Nat’l Found. for Am. Policy, The Importance of International Students
  to American Science and Engineering (Oct. 2017),
  https://tinyurl.com/y4fkav4y ................................................................................ 8, 9

Nat’l Sci. Bd., 2018 Science & Engineering Indicators (2018),
  https://tinyurl.com/yc4ko6mo ................................................................................. 14

Nat’l Security Comm’n on Artificial Intelligence, Interim Report –
  November 2019 (Nov. 2019), https://tinyurl.com/y2f58mkd ................................. 14

Jeremy L. Neufeld, Niskanen Ctr., Optional Practical Training (OPT)
   and International Students After Graduation: Human Capital,
   Innovation, and the Labor Market (Mar. 2019),
   https://tinyurl.com/ycv76qhd ................................................................................. 12

New Am. Econ., Not Coming to America: Falling Behind in the Race to
  Attract International Students (July 2020),
  https://tinyurl.com/y72darqr .......................................................................... 7, 9, 14

Presidents’ Alliance on Higher Education and Immigration,
   International Students Affected by ICE COVID-19 Guidance for Fall
   2020 (July 10, 2020), https://bit.ly/3ehEJfo ............................................................. 4

Neil G. Ruiz, Brookings, The Geography of Foreign Students in U.S.
   Higher Education: Origins and Destinations (Aug. 2014),
   https://tinyurl.com/ydawdwdq ............................................................................... 15

U.S. Bureau of Labor Statistics, Labor Force Statistics from the
   Current Population Survey, https://tinyurl.com/y37psonn (last
   modified July 2, 2020) ............................................................................................ 11

U.S. Citizenship and Immigration Servs., Optional Practical Training
   (OPT) for F-1 Students, https://tinyurl.com/y7czsoyy (last visited
   July 12, 2020) ......................................................................................................... 11

U.S. Citizenship and Immigration Servs., Foreign Academic Students,
   https://tinyurl.com/ycushsq2 (last visited July 12, 2020) ..................................... 10

U.S. Dep’t of Commerce, Education Service Exports,
   https://tinyurl.com/y9opcf2p (last visited July 12, 2020) ........................................ 7



                                                         ii
          Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 5 of 25



U.S. Dep’t of Homeland Security, STEM OPT Extension Overview,
   https://tinyurl.com/y9helxkv (last visited July 12, 2020) ..................................... 11

U.S. Immigration and Customs Enforcement, Frequently Asked
   Questions for SEVP Stakeholders about COVID-19,
   https://tinyurl.com/ybtb4thb (last updated July 6, 2020) ....................................... 4

Madeline Zavodney, Nat’l Found. for Am. Policy, International
  Students, STEM OPT and the U.S. STEM Workforce (Mar. 2019),
  https://tinyurl.com/yb7w2hay ................................................................................ 12




                                                   iii
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 6 of 25



                        INTEREST OF THE AMICI CURIAE

      Amici are 19 associations and individual companies—identified in the Appendix

to this brief—that together represent the businesses that power the American economy.

They file this brief to bring to the Court’s attention the benefits to the economy—and to

American society as a whole—from the more than one million international students

who choose to study at our country’s educational institutions, as well as the serious

adverse economic consequences that will result from Defendants’ July 6 Directive.

      International students are amici’s customers when they are resident in the

United States; their future employees—both in the United States and around the world;

and their future customers in other nations, both individually and as employees

responsible for the purchasing decisions of other businesses in those countries. These

students contribute substantially to the U.S. economy when they are resident in the

United States. And without international students, American educational institutions

face a sudden loss of critical mass—jeopardizing their ability to maintain their

standards of excellence; produce research that helps keep U.S. businesses on the cutting

edge of innovation; and provide the training that makes American students a strong

talent pool for their future employers.

      Amici and their members have relied on longstanding federal policies permitting

international students to study in the United States and have a strong interest in

preserving these students’ ability to remain in the United States during the

extraordinary conditions resulting from the lethal SARS-CoV-2 virus. Amici and their

members will therefore be harmed substantially if Defendants’ July 6 Directive is

permitted to take effect.

                                          1
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 7 of 25



                             SUMMARY OF ARGUMENT

      Supreme Court precedent interpreting the Administrative Procedure Act (“APA”)

required Defendants—in making their July 6 decision regarding requirements for

international student visa holders—to consider the serious consequences for the U.S.

business community and the entire economy that would result from a directive requiring

more than half of all international students to leave the country, and also to take

account of the substantial reliance interests of U.S. businesses that would be disrupted

by such a decision. Defendants failed to satisfy those basic requirements.

      First, Defendants did not consider the harm to businesses and the economy that

will result from the loss of the tens of billions of dollars that international students

contribute to U.S. GDP each year.

      Second, they failed to address the critical role played by international students

in maintaining the world-leading status of U.S. educational institutions—which ensures

that those schools’ U.S. students will learn the skills that businesses need and that the

research conducted at those schools will enable American businesses to continue leading

the world in innovation.

      Third, Defendants did not take account of the substantial benefits to U.S.

businesses from international students’ employment in the United States during and

after their course of study, or businesses’ reliance on international students to provide

a critical element of their workforce.

      Fourth, they ignored the significant long-term benefits to businesses and the

entire economy from international students who remain in the United States, and from

those who find permanent employment outside the United States.

                                         2
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 8 of 25



      Because Defendants failed to undertake the analysis required by the APA, the

Directive is invalid. Plaintiffs’ motion for preliminary relief should be granted.

                                      ARGUMENT

Defendants Violated the APA By Failing To Consider The Consequences Of
Their Decision For The U.S. Business Community And The Business
Community’s Very Substantial Reliance Interests.

      The Supreme Court has long held that agency action is arbitrary and capricious—

and must be vacated under the APA—when the agency “entirely fail[s] to consider an

important aspect of the problem” before it. Motor Vehicle Mfrs. Ass’n of United States,

Inc. v. State Farm Mut. Auto. Ins., 463 U.S. 29, 43 (1983); accord, Department of

Homeland Security v. Regents of the University of California (“Regents”), 140 S. Ct. 1891,

1910 (2020).

      In addition, “[w]hen an agency changes course, as DHS did here, it must be

cognizant that longstanding policies may have engendered serious reliance interests

that must be taken into account.” Regents, 140 S. Ct. at 1913 (internal quotation marks

omitted). Explaining that “[i]t would be arbitrary and capricious to ignore such matters,”

the Regents Court vacated the agency’s decision because it had failed to consider the

relevant reliance interests—including the burden on employers and the consequences

for the U.S. economy. Id. (internal quotation marks omitted); see also FCC v. Fox

Television Stations, 556 U.S. 502, 515 (2009) (requiring agency to offer a “more detailed”

explanation when its new policy rests on determinations that contradict its earlier policy

and undermines reliance interests).

      Defendants’ July 6 Directive will have a dramatic effect on international

students. One study found that more than half of the international students studying

                                        3
         Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 9 of 25



in the United States—over 575,000 people—could have their education interrupted, and

might be unable to complete their degrees. See Presidents’ Alliance on Higher Education

and Immigration, International Students Affected by ICE COVID-19 Guidance for Fall

2020 (July 10, 2020), https://bit.ly/3ehEJfo; see also Plaintiffs’ Mem. in Support of TRO

Motion (“Plaintiffs’ Mem.”) at 12 (Dkt. 5) (“ICE’s new policy will leave thousands of

international students enrolled at both Plaintiff institutions without meaningful access

to educational resources in the fall semester.”).

        Many of these students forced to leave the country will not be able to continue

their course of study at U.S. institutions. And those who are able to study from outside

the United States will, as a practical matter, lose opportunities to work at U.S.

businesses while they study, and after graduation, that otherwise would be available

under the Curricular Practical Training and Optional Practical Training programs.1

(These programs are discussed at pages 9-12, below.)

        By suddenly forcing so many international students out of the country, the July

6 Directive will inflict significant harm on the U.S. business community in at least four

respects. First, international students contribute substantially to the U.S. economy

when they are resident in the United States. Second, the departure of these students




1 Defendants have indicated that international students outside the United States may as a legal matter
participate in these programs. U.S. Immigration and Customs Enforcement, Frequently Asked Questions
for SEVP Stakeholders about COVID-19 at *9-10, https://tinyurl.com/ybtb4thb (last updated July 6, 2020).
But the huge practical difficulties in identifying, recruiting, deciding whether to hire, and on-boarding an
international student living outside the United States—including the technological, national security,
and time zone barriers identified by Plaintiffs (Mem. 6-7 & 18-19) will make it impossible for companies
to hire international students under these programs. In addition, uncertainty about whether an
international student would be able to return to the United States to complete his or her education and/or
work assignment would further deter companies from continuing their practice of hiring international
students under these programs.

                                               4
       Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 10 of 25



threatens the ability of U.S. educational institutions to sustain critical mass—which

they need in order to maintain their standards of excellence, to train the American

students who will make up the talent pool available to amici and other U.S. companies

in the future, and to perform the research that keeps U.S. businesses on the cutting

edge of innovation. Third, international students are an important source of employees

for U.S. businesses while they are students and after they graduate. Finally, they

become valuable employees and customers of U.S. businesses whether they remain in

the United States or return to their home countries.

      If the July 6 Directive is permitted to stand, international students’ spending in

the United States will be reduced substantially, and large numbers of U.S. businesses

will be unable to continue their practice of employing international students while they

are in school and after they graduate. Moreover, the quality of education and research

at U.S. colleges and universities will be undermined, threatening the competitiveness

of U.S. businesses.

      Here, as in Regents, State Farm, and Fox, Defendants failed to consider this

important aspect of the problem—the substantial adverse effects of the July 6 Directive

on the U.S. business community—and did not in any way address the disruption of the

business community’s relevant, extensive reliance interests based on the longstanding

policy permitting international students to reside in the United States, and on the

March decision stating that “for the duration of the emergency” international students

would continue to be able to reside in the country and take courses remotely. Plaintiffs’

Mem. at 12. Indeed, the July 6 Directive does not mention these consequences or



                                       5
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 11 of 25



reliance interests. Regents, 140 S. Ct. at 1913 (looking to agency decision to determine

whether agency addressed reliance interests).

       Because Defendants did not consider this important aspect of the problem and

ignored important reliance interests, the July 6 Directive violates the APA and must be

vacated. See Regents, 140 S. Ct. at 1914 (vacating agency decision for failure to consider

similar reliance interests, citing Brief for 143 Businesses as Amici Curiae).

    A. International Students Contribute Substantially to the U.S. Economy
       When They Are Resident in the United States.

       International students residing in the United States make a substantial

contribution to U.S. GDP, and have a particularly significant impact in towns and cities

where colleges and universities are located. During the 2018-2019 academic year there

were more than 1 million such students attending institutions of higher education in

the United States.2 Reducing by half or more the number of international students

resident in the United States—even for a single school year—will hurt the economy,

amplifying the adverse economic effects of the ongoing pandemic.

       International students contribute billions of dollars to the U.S. economy each

year. In the 2018-2019 academic year alone, “international students at U.S. colleges and

universities contributed nearly $41 billion to the U.S. economy and supported 458,290




2Inst. of Int’l Educ., Number of International Students in the United States Hits All-Time High (Nov. 8,
2019), https://tinyurl.com/rv9fdad.

                                             6
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 12 of 25



jobs.”3 “[F]or every seven international students living in the US, three jobs are

supported due to their presence.”4

       Indeed, international education “ranked as the country’s fifth-largest service

export” in 2019.5 Small businesses—from coffee shops to book stores—in communities

around the country benefit significantly from the presence of international students.6

       If, as projected, the July 6 Directive forces more than half of all international

students to leave the country, the negative impact on the economy would be substantial.

Defendants did not address these economic consequences—or the reliance interests of

businesses supported by international students—when they adopted the July 6

Directive.

    B. International Students Provide the Critical Mass Needed to Maintain
       the Excellence of U.S. Colleges and Universities—Which as a Result
       Produces Skilled U.S. Graduates and Research Essential to U.S.
       Businesses.

       The loss of international students as a result of the July 6 Directive threatens the

very existence of educational programs—for both American and international

students—that are critical to training the employees U.S. businesses need and

supporting the research that enables America to lead the world in innovation.




3  Rebecca Morgan & Kasey Penfield, NAFSA, New NAFSA Data: Despite Stagnant Enrollment,
International Students Contribute Nearly $41 Billion to the U.S. Economy (Nov. 18, 2019),
https://tinyurl.com/ybcp7pdj.
4 Grace Carter, Found. for Econ. Educ., How International Students Add Billions to the US Economy (Nov.

1, 2018), https://tinyurl.com/yatlahjh. For the 2017-2018 academic year, the Department of Commerce
reported “$45.3 billion in education exports, which supported over 455,000 U.S. jobs.” Int’l Trade Admin.,
U.S. Dep’t of Commerce, Education Service Exports, https://tinyurl.com/y9opcf2p (last visited July 12,
2020).
5
  New Am. Econ., Not Coming to America: Falling Behind in the Race to Attract International Students 2
(July 2020), https://tinyurl.com/y72darqr.
6 See, e.g., Carter, supra n.4.



                                              7
       Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 13 of 25



       International students comprise a significant portion, and often the majority, of

graduate students in numerous science, technology, engineering, and mathematics

(“STEM”) disciplines. “At approximately 90 percent of U.S. universities, the majority of

full-time graduate students (master’s and Ph.D.s) in computer science and electrical

engineering are international students.”7 The numbers are striking8:




For universities with large graduate programs, international students in 2015

represented a majority of all graduate students in electrical engineering, computer

science, industrial and manufacturing engineering, economics, mechanical engineering,

civil engineering, and chemical engineering.9

       If these students are barred from studying in the U.S. until the SARS-CoV-2

pandemic ends, many of them will not return: they will switch to programs of study

elsewhere in the world. And without international students, many U.S. STEM programs

will contract sharply and ultimately cease to exist. The former chair of Ohio State

University’s department of chemical and biomolecular engineering observed that


7  Nat’l Found. for Am. Policy, The Importance of International Students to American Science and
Engineering 13 (Oct. 2017), https://tinyurl.com/y4fkav4y.
8 Id. at 7.
9 Id.



                                          8
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 14 of 25



“professors require a significant number of graduate students and there are not enough

domestic students alone in certain fields.”10 That same conclusion has been expressed

by other leaders in academia.11

       Defendants failed to consider the impact upon these programs of a dramatic

reduction in international students—and the consequences for U.S. businesses that rely

on these programs to provide U.S. students with the skills that businesses require in

their future employees. Nor did they consider the impact on research by academic

institutions that often partner with U.S. businesses—which threatens the edge in

innovation that has been a foundation of American prosperity.

     C. International Students’ Employment in the U.S. While They Are
        Studying And After They Graduate—Under the CPT and OPT
        Programs—Produces Substantial Benefits For U.S. Businesses and the
        Economy.

       Identifying, training, and retaining a talented workforce is critical to the success

of every business—particularly for large American companies that compete in today’s

global economy. Those companies face the additional challenge of ensuring that their

headquarters teams embody the diversity of background, language, and culture needed

to create and sell products and services in a host of very different markets around the

world. And these companies must staff their offices around the world with employees




10 Id. at 8.
11 For example, Dr. Rajika Bhandari, a former senior research advisor with the Institute of International
Education and currently the President and CEO of the IC3 Institute, has noted that when international
student enrollment declines, “[t]here have been departments that have faced the threat of having to end
their programs . . . . Then the question becomes: Can an institution afford to keep a program afloat, not
just for international students, but for American students as well?” Not Coming to America, supra n.5 at
6.

                                              9
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 15 of 25



who are able to navigate international markets, and who also are familiar with

American business norms.

       For these reasons, U.S. and international students both are essential components

of the talent pipelines for many amici companies. The July 6 Directive will disrupt

companies’ recruiting plans, making it impossible to bring on board international

students that businesses, including amici, had planned to hire, and disrupting the

recruiting process on which companies have relied to identify and train their future

employees.

       The recruiting process for international students begins with programs that allow

students to work while they are studying in the United States. The Curricular Practical

Training (“CPT”) program permits “alternative work/study, internship, cooperative

education, or other type of required internship or practicum offered by sponsoring

employers through cooperative agreements with [a student’s] school.”12 The Optional

Practical Training (“OPT”) program allows up to one year of temporary employment

that is directly related to the international student’s major area of study, which can

occur either before the student graduates and/or after her studies are complete.13

Students in STEM fields may obtain a two-year extension of their post-graduate OPT.14

       Through these programs, U.S. companies such as amici are able to employ

talented international students trained at U.S. educational institutions—getting the



12 U.S. Citizenship and Immigration Servs., Foreign Academic Students, https://tinyurl.com/ycushsq2
(last visited July 12, 2020); see 8 C.F.R. § 274a.12(b)(6)(iv).
13 U.S. Citizenship and Immigration Servs., Optional Practical Training (OPT) for F-1 Students,

https://tinyurl.com/y7czsoyy (last visited July 12, 2020).
14 U.S. Dep’t of Homeland Security, STEM OPT Extension Overview, https://tinyurl.com/y9helxkv (last

visited July 12, 2020).

                                          10
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 16 of 25



benefit of the students’ U.S. education as well as their international perspective—and

the student obtains the benefit of work experience with a U.S. company. As the Business

Roundtable has explained, the OPT program “benefits the U.S. economy by supplying

additional well-educated workers and consumers, which in turn leads to additional job

creation through indirect and induced effects.”15

       That is especially true with respect to jobs in science, technology, engineering,

and math—the areas of focus for the majority of OPT employees—because the United

States has a shortage of workers in these areas. Indeed, just last fall, business school

deans and CEOs issued an open letter stating that the failure to fill “an estimated three

million open STEM jobs” is “a crisis” and highlighting the decline of international-

student enrollment as part of the problem.16 Even in the midst of the pandemic, the

unemployment level for “computer and mathematical occupations” is only 4.3%.17

       The OPT program is “a safety valve for tight labor markets and a source of STEM

workers,”18 that is needed to support continued U.S. economic growth. A 2019 research

paper found that “greater numbers of OPT participants lead to higher levels of

innovation, measured by the number of patents”—resulting from “direct innovation by




15 Bus. Roundtable, The Economic Impact of Curbing the Optional Practical Training Program 3 (Dec.
2018), https://tinyurl.com/yxgl9trv.
16 Jacqueline Alemany, Power Up : Business school leaders to Trump and Congress: Let in more high-

skilled foreign workers, Wash. Post (Oct. 15, 2019), https://tinyurl.com/ycvku25c.
17 U.S. Bureau of Labor Statistics, Labor Force Statistics from the Current Population Survey,

https://tinyurl.com/y37psonn (last modified July 2, 2020).
18 Madeline Zavodney, Nat’l Found. for Am. Policy, International Students, STEM OPT and the U.S.

STEM Workforce 18 (Mar. 2019), https://tinyurl.com/yb7w2hay.

                                          11
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 17 of 25



OPT participants and indirect spillover effects caused by a larger supply of highly

educated workers.”19

       The July 6 Directive will make it impossible for large numbers of international

students to participate in the CPT and OPT programs.20 The U.S. will “nonsensically be

sending . . . these graduates away to work for our global competitors and compete

against us . . . instead of capitalizing on the investment in their education here in the

U.S.”21 A 2018 study found that significant decreases in international student visas and

participation in the OPT program would contribute to “[a] loss of 443,000 jobs over the

next decade—including 255,000 jobs held by native-born workers,” and “[a] 17-cent

decline in the average real hourly wage by 2028.”22

       Closing off more than half of all international students from participating in the

recruiting pipeline for American businesses will thus harm companies and the entire

economy, and will disrupt reliance expectations based on prior policies permitting

international students to remain in the United States. But, again, Defendants did not

consider these consequences and reliance interests when they developed the July 6

Directive.




19 Jeremy L. Neufeld, Niskanen Ctr., Optional Practical Training (OPT) and International Students After
Graduation: Human Capital, Innovation, and the Labor Market 5 (Mar. 2019),
https://tinyurl.com/ycv76qhd.
20 See note 1, supra.
21 FWD.us, Protecting Optional Practical Training is in our national interest (Dec. 5, 2019),

https://tinyurl.com/y7adc5p8.
22 Bus. Roundtable, supra n.15 at 1 (modeling “a scenario in which new immigration policies led to a 35

percent reduction in the issuance of foreign-born student visas and a 60 percent decline in OPT
participation by 2020 a scenario in which new immigration policies led to a 35 percent reduction in the
issuance of foreign-born student visas and a 60 percent decline in OPT participation by 2020.”).

                                            12
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 18 of 25



     D. Students Who Continue to Work for U.S. Businesses—Both Within and
        Outside the United States—Provide Important Benefits to the Entire
        Economy.

       Some international students who participate in the CPT and OPT programs are

able to continue to work in the United States by obtaining an H-1B visa; some find jobs

with their U.S. employer outside the United States; and many return to their home

country, or another nation, and find work with a new company. Whichever path the

international student takes, the U.S. economy, and U.S. businesses, reap important

benefits—benefits that will be lost if the July 6 Directive takes effect.

       The benefits provided by international students who stay and work here are

indisputable. For example, as of October 2018, approximately one-quarter of the private

billion-dollar start-up businesses in the U.S. were founded by individuals who originally

entered the United States on an F-1 visa.23 Another survey found that firms founded by

individuals who came to the U.S. as students constituted nearly half of the immigrant-

founded businesses backed by venture capitalists.24

       Former students themselves have attested to the benefits of international study

in the United States and the work opportunities it affords. For example, Cloudflare’s

Canadian co-founder Michelle Zatlyn relied on OPT to work in the United States after

earning her degree and went on to found the highly successful Internet infrastructure

and security company. She views OPT as integral to the creation of the company and




23 Id. at 11; see also Stuart Anderson, Nat’l Found. for Am. Policy, Immigrants and Billion-Dollar
Companies 2 (Oct. 2018), https://tinyurl.com/y6vs9ck6.
24 Stuart Anderson & Michaela Platzer, Nat’l Venture Capital Ass’n, American Made: The Impact of

Immigrant Entrepreneurs and Professionals on U.S. Competitiveness 17 (Nov. 2006),
https://tinyurl.com/yb8don2v.

                                          13
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 19 of 25



considers the program “[t]he best thing the U.S. government has done on

immigration.”25

       America’s future competitiveness depends on attracting and retaining talented

international students. In its 2019 interim report to Congress, the National Security

Commission on Artificial Intelligence stated that “[t]he American [Artificial

Intelligence] talent pool depends heavily on international students and workers. Our

global competitiveness hinges on our ability to attract and retain top minds from around

the world.”26

       Individuals who come here as international students are also essential to

educating the next generation of inventors. “In the STEM fields, a very large percentage

of the faculty and researchers are people who came to the United States to begin with

as international students.”27 “In 2015, 30 percent of science and engineering faculty

were foreign-born individuals with doctorates from U.S. schools—a group largely made

up of those who came to the United States on student visas—compared to just 12 percent

in 1973.”28

       To the extent international students leave the United States—either upon

graduation or after completing employment through the OPT program—those

individuals frequently are employed by U.S. companies in offices outside the United

States, because they combine experience in America with familiarity with the language



25 Immigrants and Billion-Dollar Companies, supra n.23 at 9, 18.
26 Nat’l Security Comm’n on Artificial Intelligence, Interim Report – November 2019 at *39 (Nov. 2019),
https://tinyurl.com/y2f58mkd.
27 Not Coming to America, supra n.5 at 7.
28 Id. at 4 (citing Nat’l Sci. Bd., 2018 Science & Engineering Indicators, Ch. 5 p.7 (2018),

https://tinyurl.com/yc4ko6mo).

                                            14
        Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 20 of 25



and culture of their home country. The practical training offered by OPT “directly

contributes to the retention of talented individuals who have already developed

familiarity with American culture, business and research practices, and entrepreneurial

spirit through their training and research at our nation’s higher education

institutions.”29 And even if individuals work for other companies outside the United

States, their education and work experience in the United States enables them to serve

effectively as “bridges” between U.S. and other businesses in foreign markets.30

       The July 6 Directive, and resulting expulsion of international students, will make

it much more difficult for amici to continue to realize these very significant benefits, and

threatens significant harm to the U.S. businesses that have relied on them. Defendants

were obligated to address those consequences in their decision-making process—but

they failed to do so.

                                       CONCLUSION

       The motion for a temporary restraining order and preliminary injunction should

be granted.




 Protecting Optional Practical Training, supra n.21.
29
30Neil G. Ruiz, Brookings, The Geography of Foreign Students in U.S. Higher Education: Origins and
Destinations 2 (Aug. 2014), https://tinyurl.com/ydawdwdq.

                                          15
      Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 21 of 25



Dated: July 13, 2020                  Respectfully submitted,

                                         /s/ Allison Aviki
Steven P. Lehotsky (BBO # 665908)         Allison Aviki (BBO # 688328)
U.S. CHAMBER LITIGATION                  Lauren Goldman (pro hac vice forthcoming)
LITIGATION CENTER                         MAYER BROWN LLP
1615 H Street, N.W.                       1221 Avenue of the Americas
Washington, D.C. 20062                    New York, NY 10020-1001
(202) 463-5337                            (212) 506-2500
sletotsky@uschamber.com                   aaviki@mayerbrown.com

Counsel for the Chamber of Commerce      Andrew J. Pincus (pro hac vice forthcoming)
of the United States of America          Joshua Silverstein (pro hac vice forthcoming)
                                         MAYER BROWN LLP
                                         1999 K Street, N.W.
                                         Washington, D.C. 20006
                                         (202) 263-3000

                                         Counsel for Amici Curiae




                                    16
Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 22 of 25




                             APPENDIX

The association amici are:

   •   The Chamber of Commerce of the United States of America, which is

       the world’s largest business federation. It represents approximately

       300,000 direct members and indirectly represents the interests of more

       than 3 million companies and professional organizations of every size,

       in every industry sector, and from every region of the country.

   •   BSA | The Software Alliance, which is the leading advocate for the

       global software industry before governments and in the international

       marketplace with headquarters in Washington, DC, and operations in

       more than 30 countries.

   •   Information Technology Industry Council, which is a global advocate

       and thought leader for the technology industry whose members include

       more than 70 of the leading innovation-driven companies from all

       corners of the information and communications technology sector.

   •   Internet Association (the “Association”), which represents more than 40

       of the world’s leading technology companies. The Association’s mission

       is to foster innovation, promote economic growth, and empower people

       through a free and open Internet.

   •   Society for Human Resource Management, which is the world’s largest

       association devoted to human resource (“HR”) management. It



                              A-1
Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 23 of 25



       represents more than 300,000 individual members, with titles from HR

       Generalists      to   Chief   Human   Resource   Officers,   working   at

       organizations that are one-person consulting firms to organizations

       that are Fortune 500 companies.

   •   TechNet (Technology Network), which is the national, bipartisan

       network of technology CEOs and senior executives that promotes the

       growth of the innovation economy. Its diverse membership includes

       more than 70 dynamic American businesses ranging from startups to

       the most iconic companies on the planet and represents over three

       million employees and countless customers in the fields of information

       technology, e-commerce, the sharing and gig economies, advanced

       energy, cybersecurity, venture capital, and finance.

The company amici are:

  •    Adobe Systems, Inc.

  •    Boston Consulting Group

  •    Box, Inc.

  •    Dropbox, Inc.

  •    Facebook, Inc.

  •    GitHub, Inc.

  •    Google LLC

  •    LinkedIn Corp.

  •    Microsoft Corp.



                                 A-2
Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 24 of 25



  •   PayPal Holdings, Inc.

  •   salesforce.com, inc.

  •   Spotify USA Inc.

  •   Twitter, Inc.




                              A-3
       Case 1:20-cv-11283-ADB Document 73 Filed 07/13/20 Page 25 of 25



                           CERTIFICATE OF SERVICE

I certify that on July 13, 2020, the foregoing was electronically submitted to the

Clerk of Court for the U.S. District Court for the District of Massachusetts using the

Court’s electronic case filing system. Accordingly, notice of this filing will be sent to

all counsel of record.


                                         __/s/ Allison Aviki
                                         Allison Aviki (BBO # 688328)
